
	
		II
		112th CONGRESS
		1st Session
		S. 1054
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2011
			Mr. Leahy (for himself,
			 Mr. Blumenthal, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To address remedies in bankruptcy for negligent,
		  reckless, or fraudulent assertion of claim.
	
	
		1.Short titleThis Act may be cited as the
			 Fighting Fraud in Bankruptcy Act of
			 2011.
		2.Remedies for
			 negligent, reckless, or fraudulent assertion of claimChapter 1 of title 11, United States Code,
			 is amended by adding at the end the following:
			
				113.Remedies for
				negligent, reckless, or fraudulent assertion of claim
					(a)In this
				section—
						(1)a person
				asserts a claim by, without limitation, preparing, signing,
				filing, submitting, or later advocating a proof of claim under section 501 of
				this title, a motion seeking relief from the stay imposed under section 362 of
				this title, or other paper, representing to the court that a claim is owed or
				that it is owed in a specific amount;
						(2)a person who
				assists another person in asserting a claim shall also be deemed to have
				asserted the claim, including—
							(A)any officer,
				director, employee, or agent of the person asserting a claim; and
							(B)any attorney,
				accountant, or other professional person who is employed by or is assisting the
				person asserting a claim; and
							(3)the term
				relief means, without limitation, and in addition to any legal,
				equitable, monetary or injunctive relief otherwise available under any
				provision of this title or other provision of law, or under a court’s inherent
				powers—
							(A)an order or
				judgment imposing upon a person in one or more cases, wherever situated, in
				which the person has asserted a claim or claims in violation of subsection (b)
				a civil penalty of not more than $5,000 for each such claim;
							(B)an order or
				judgment requiring a person in one or more cases, wherever situated, in which
				the person has asserted a claim or claims in violation of subsection (b), to
				pay actual damages to an injured debtor, or trustee; and
							(C)an order or
				judgment imposing upon a person in one or more cases, wherever situated, in
				which the person has asserted, or could assert, a claim or claims in violation
				of subsection (b) of this section, other prospective or retrospective relief,
				including but not limited to declaratory relief, injunctive relief, or an
				auditing requirement.
							(b)Notwithstanding
				any other provision of Federal or State law, and in addition to any other
				remedy provided under Federal or State law, if a court, on its own motion or on
				the motion of the United States trustee (or bankruptcy administrator, if any),
				finds, based upon a preponderance of the evidence, that a person has, through
				negligence, recklessness, or fraud, improperly asserted a claim in any case
				under chapter 7 or chapter 13 of this title before the court, the court
				may—
						(1)enter relief
				against the person in the case before the court; and
						(2)enter relief
				against the person in any other case under chapter 7 or chapter 13 that is
				pending or might thereafter be filed under this title, wherever situated, to
				the extent the court deems it necessary—
							(A)to rectify the
				person’s negligent, reckless, or fraudulent assertion of a claim; or
							(B)to prevent the
				person from asserting any negligent, reckless, or fraudulent claim.
							(c)(1)Civil penalties imposed
				under this section in judicial districts served by United States trustees shall
				be paid to the United States trustees, who shall deposit an amount equal to
				such fines in the United States Trustee Fund.
						(2)Civil penalties imposed under this
				section in judicial districts served by bankruptcy administrators shall be
				deposited as offsetting receipts to the fund established under section 1931 of
				title 28, and shall remain available until expended to reimburse any
				appropriation for the amount paid out of such appropriation for expenses of the
				operation and maintenance of the courts of the United
				States.
						.
		3.Duty of the
			 United States trustee to address claimsSection 586(a) of title 28, United States
			 Code, is amended—
			(1)in paragraph (7)(C), by striking
			 and at the end;
			(2)in paragraph (8), by striking the period at
			 the end and inserting ; and; and
			(3)by adding at the end the following:
				
					(9)when the United
				States trustee deems it appropriate—
						(A)monitor and
				investigate the conduct of other parties in interest with respect to claims;
				and
						(B)take action that
				the United States trustee deems necessary to prevent or remedy any negligent,
				reckless, or fraudulent assertion of a claim, as defined in section 113(a) of
				title 11, by exercising any of the United States trustee’s powers and
				authorities under this title and under title 11 respecting claims,
				including—
							(i)filing, pursuing,
				or commenting upon any action brought under section 113 of title 11; and
							(ii)filing,
				pursuing, or commenting upon any civil action, or upon any civil proceeding
				arising under title 11, or arising in or related to a case under title
				11.
							.
			4.Procedures for
			 the auditing of proofs of claim
			(a)Title
			 28Section 586 of title 28, United States Code, is amended by
			 adding at the end the following:
				
					(g)(1)Claims audit
				procedures
							(A)The Director of the Executive Office
				for United States Trustees shall establish audit procedures to determine the
				accuracy, veracity, and completeness of proofs of claim filed under section
				501(a) of title 11, with respect to cases filed under chapter 7 or 13 of title
				11, in which the debtor is an individual.
							(B)The procedures established pursuant to
				subparagraph (A) shall—
								(i)establish a method of selecting
				appropriate qualified persons to contract to perform audits;
								(ii)establish a method of selecting
				proofs of claim to be audited, except that the number of audits to be performed
				shall be within the sole discretion of the Director of the Executive Office for
				United States Trustees; and
								(iii)establish procedures for
				providing, not less frequently than annually, public information concerning the
				aggregate results of such audits, including the percentage of cases, by
				district, in which inaccurate, untrue, or incomplete proofs of claim were
				filed.
								(2)The United States trustee for each
				district is authorized to contract with auditors to perform audits of proofs of
				claim designated by the United States trustee, in accordance with the
				procedures established under paragraph (1). An audit may, in the discretion of
				the United States trustee, encompass multiple proofs of claim filed by the same
				entity in one case or multiple cases, whether in the same district or multiple
				districts. The United States trustees from multiple regions may contract with a
				single auditor to audit proofs of claim filed by the same entity in districts
				within their regions.
						(3)(A)The report of each
				audit performed pursuant to paragraph (2) shall be filed with the court where
				the case is pending and transmitted to the United States trustee and to any
				trustee serving in the case. Each such report shall clearly and conspicuously
				specify any findings that the claim asserted in the proof of claim is—
								(i)not valid;
								(ii)not owed in the amount claimed;
				or
								(iii)not supported by adequate
				documentation.
								(B)If a claims audit report identifies
				deficiencies in the proof of claim as described in paragraph (2)(A), the United
				States trustee shall—
								(i)if appropriate, report the deficient
				filing to the United States Attorney pursuant to section 3057 of title 18;
				and
								(ii)if advisable, take appropriate
				action, including objecting to the proof of claim under section 502(b) of title
				11, or commencing an action under section 113(b) of title 11, against entities
				responsible for the
				deficiencies.
								.
			(b)Title
			 11Section 502(b) of title 11, United States Code, is
			 amended—
				(1)in paragraph (8),
			 by striking or at the end;
				(2)in paragraph (9),
			 by striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(10)the court finds
				the entity filing a proof of claim that was selected for audit under section
				586(g) of title 28 failed to make available to the auditor for inspection
				necessary accounts, papers, documents, financial records, files, or other
				papers, that were requested by the
				auditor.
						.
				5.Treatment of
			 servicemembers in foreclosureSection 362(d) of title 11, United States
			 Code, is amended by adding at the end of the undesignated matter following
			 paragraph (4) the following: In any case under this title involving a
			 servicemember, as defined in section 101 of the Servicemembers Civil Relief
			 Act, to whom section 303 of that Act applies, no action may be taken under this
			 subsection unless the party in interest certifies, under penalty of perjury,
			 that the requirements of section 303 of the Servicemembers Civil Relief Act
			 have been met..
		6.Effective
			 dates
			(a)Remedies; duty
			 To address claimsThe
			 provisions of section 113 and section 362(d) of title 11, United States Code,
			 and paragraph (9) of section 586(a) of title 28, United States Code, added by
			 this Act, shall become effective with respect to all cases filed or pending
			 under title 11, United States Code, on or after the date of enactment of this
			 Act.
			(b)Auditing of
			 proofs of claimSection 586(g) of title 28, United States Code,
			 as added by this Act, shall become effective 18 months after the date of
			 enactment of this Act for all cases filed or pending on or after that date of
			 enactment, except that the Director of the Executive Office for United States
			 Trustees may, in the sole discretion of the Director, establish an earlier
			 effective date by publishing notice in the Federal Register at least 2 weeks
			 before the proposed effective date.
			
